            Case 1:19-cv-01301 Document 1 Filed 05/06/19 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                          )
 AMERICAN OVERSIGHT,                      )
 1030 15th Street NW, B255                )
 Washington, DC 20005                     )
                                          )
                               Plaintiff, )
                                          )
 v.                                       )             Case No. 19-1301
                                          )
 U.S. DEPARTMENT OF COMMERCE,             )
 1401 Constitution Avenue NW              )
 Washington, DC 20230                     )
                                          )
 U.S. DEPARTMENT OF STATE,                )
 2201 C Street NW                         )
 Washington, DC 20520                     )
                                          )
 and                                      )
                                          )
 U.S. DEPARTMENT OF THE TREASURY,         )
 1500 Pennsylvania Avenue NW              )
 Washington, DC 20220                     )
                                          )
                             Defendants. )
                                          )

                                         COMPLAINT

       1.     Plaintiff American Oversight brings this action against the U.S. Department of

Commerce, the U.S. Department of State, and the U.S. Department of the Treasury under the

Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory Judgment Act,

28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel compliance

with the requirements of FOIA.

                                 JURISDICTION AND VENUE

       2.     This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.



                                               1
             Case 1:19-cv-01301 Document 1 Filed 05/06/19 Page 2 of 9



       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendants have failed to comply with the applicable time-limit

provisions of FOIA, American Oversight is deemed to have exhausted its administrative

remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining

the agencies from continuing to withhold agency records and ordering the production of agency

records improperly withheld.

                                           PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information it gathers, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant the U.S. Department of Commerce (Commerce) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). Commerce has possession,

custody, and control of the records that American Oversight seeks.

       7.      Defendant the U.S. Department of State (State) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal




                                                2
              Case 1:19-cv-01301 Document 1 Filed 05/06/19 Page 3 of 9



government within the meaning of 5 U.S.C. § 552(f)(1). State has possession, custody, and

control of the records that American Oversight seeks.

       8.      Defendant the U.S. Department of the Treasury (Treasury) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). Treasury has possession,

custody, and control of the records that American Oversight seeks.

                                  STATEMENT OF FACTS

       9.      On November 19, 2018, American Oversight submitted FOIA requests to

Commerce, State, and Treasury seeking records of their communications, if any, with and about

Sheldon Adelson, a prominent supporter of the president, in an effort to shed light on whether

and to what extent Mr. Adelson has exerted an influence over federal policy related to his

business interests.

                             White House Communications FOIAs

       10.     On November 19, 2018, American Oversight submitted FOIA requests to

Commerce, State, and Treasury seeking the following records:

               All email communications (including emails, email attachments,
               calendar entries and invitations) between any [of a set of specified
               agency officials] and the White House—including Jared Kushner
               and anyone with an email address ending in @who.eop.gov or
               @ovp.eop.gov—related to Sheldon Adelson (including his
               businesses, the Las Vegas Sands and the Venetian) or casinos
               (including prospective casinos, casino-related lobbying, tax
               interests of the casino industry, and casino licenses). This request
               includes all prior messages (whether incoming or outgoing)
               reflected in the responsive correspondence and any attachments
               thereto.

       11.     American Oversight requested that each agency provide all responsive records

from January 20, 2017, through the date of the search.




                                                3
              Case 1:19-cv-01301 Document 1 Filed 05/06/19 Page 4 of 9



        12.    Commerce assigned the White House Communications FOIA tracking number

DOC-IOS-2019-000283 and granted American Oversight’s request for a waiver of processing

fees.

        13.    American Oversight has received no further communications from Commerce

regarding the White House Communications FOIA.

        14.    By letter dated January 30, 2019, State acknowledged the White House

Communications FOIA and assigned it tracking number F-2019-01478.

        15.    American Oversight has received no further communications from State regarding

the White House Communications FOIA.

        16.    By letter dated November 21, 2018, Treasury acknowledged the White House

Communications FOIA and assigned it tracking number 2018-11-095.

        17.    American Oversight has received no further communications from regarding the

Treasury White House Communications FOIA.

                                Adelson Communications FOIAs

        18.    On November 19, 2018, American Oversight submitted FOIA requests to State

and Treasury seeking the following records:

               All email communications (including emails, email attachments,
               calendar entries and invitations) between any of the [specified]
               agency officials . . . and Sheldon Adelson or anyone acting on his
               behalf, including but not limited to [a specified list of] individuals
               and entities . . . . This request includes all prior messages (whether
               incoming or outgoing) reflected in the responsive correspondence
               and any attachments thereto.

        19.    American Oversight requested that State and Treasury each provide all responsive

records from January 20, 2017, through the date of the search.




                                                 4
             Case 1:19-cv-01301 Document 1 Filed 05/06/19 Page 5 of 9



       20.    By letter dated January 30, 2019, State acknowledged the Adelson

Communications FOIA and assigned it tracking number F-2019-01481.

       21.    American Oversight has received no further communications from State regarding

the Adelson Communications FOIA.

       22.    By letter dated November 21, 2018, Treasury acknowledged the Adelson

Communications FOIA and assigned it tracking number 2018-11-097.

       23.    American Oversight has received no further communications from Treasury

regarding the Adelson Communications FOIA.

                                 State Adelson Meeting FOIA

       24.    On November 19, 2018, American Oversight submitted a FOIA request to State

seeking the following records:

              All records regarding the following meeting reported in press, including any
              calendar entries, written communications about the meeting, agenda, list of
              attendees, minutes, summaries, handwritten notes, or materials exchanged during
              the meeting:
              • Dinner at the White House with President Trump, Sheldon and
                  Miriam Adelson, Jared Kushner, and Secretary of State Rex
                  Tillerson, Thursday February 9, 2017

       25.    American Oversight provided references to news articles regarding this reported

meeting.1

       26.    By letter dated January 30, 2019, State acknowledged the State Adelson Meeting

FOIA and assigned it tracking number F-2019-01483.




1
 See Robert Costa, Sheldon Adelson to Have Dinner With Trump, Adviser Says, WASH. POST,
Feb. 9, 2017, https://www.washingtonpost.com/news/post-politics/wp/2017/02/09/adelsons-to-
meet-with-trump-for-dinner-source-says/?utm_term=.39124f2aafec; Justin Elliott, Trump’s
Patron-in-Chief, PROPUBLICA, Oct. 20, 2018, https://features.propublica.org/trump-inc-
podcast/sheldon-adelson-casino-magnate-trump-macau-and-japan/.

                                              5
                Case 1:19-cv-01301 Document 1 Filed 05/06/19 Page 6 of 9



          27.    American Oversight has received no further communications from State regarding

the State Adelson Meeting FOIA.

                                 Treasury Adelson Meeting FOIA

          28.    On November 19, 2018, American Oversight submitted a FOIA request to

Treasury seeking the following records:

                 All records regarding the following meeting appearing on Secretary Mnuchin’s
                 publicly released calendar, including any calendar entries, written
                 communications about the meeting, agenda, list of attendees, minutes, summaries,
                 handwritten notes, or materials exchanged during the meeting:
                 • Meeting with Sheldon Adelson, Wed, July 19, 2017 from 5:30
                     PM – 6:00 PM

          29.    American Oversight provided a citation and hyperlink to the relevant calendar

entry.2

          30.    By letter dated November 21, 2018, Treasury acknowledged the Treasury

Adelson Meeting FOIA and assigned it tracking number 2018-11-098.

          31.    American Oversight has received no further communications from Treasury

regarding the Treasury Adelson Meeting FOIA.

                               Exhaustion of Administrative Remedies

          32.    As of the date of this complaint, Defendants have failed to (a) notify American

Oversight of any determination regarding its FOIA requests, including the scope of any

responsive records Defendants intend to produce or withhold and the reasons for any

withholdings; or (b) produce the requested records or demonstrate that the requested records are

lawfully exempt from production.



2
 U.S. Department of the Treasury, Calendar of Treasury Secretary Mnuchin, July 2017 to
September 2017 at 6,
https://www.treasury.gov/FOIA/Documents/Secretary%20Mnuchin%27s%20Calendar%20July
%202017%20-%20September%202017_FINAL.pdf.

                                                  6
             Case 1:19-cv-01301 Document 1 Filed 05/06/19 Page 7 of 9



       33.     Through Defendants’ failure to respond to American Oversight’s FOIA requests

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       34.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       35.     American Oversight properly requested records within the possession, custody,

and control of Defendants.

       36.     Defendants are subject to FOIA, and they must therefore make reasonable efforts

to search for requested records.

       37.     Defendants have failed to promptly review agency records for the purpose of

locating those records that are responsive to American Oversight’s FOIA requests.

       38.     Defendants’ failure to conduct an adequate search for responsive records violates

FOIA and the agencies’ regulations.

       39.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendants to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       40.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.




                                                 7
               Case 1:19-cv-01301 Document 1 Filed 05/06/19 Page 8 of 9



       41.      American Oversight properly requested records within the possession, custody,

and control of Defendants.

       42.      Defendants are subject to FOIA, and they must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       43.      Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       44.      Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       45.      Defendants’ failure to provide all non-exempt responsive records violates FOIA

and the agencies’ regulations.

       46.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                     REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendants to conduct a search or searches reasonably calculated to uncover all

             records responsive to Plaintiff’s FOIA requests;

       (2) Order Defendants to produce, within twenty days of the Court’s order, or by such

             other date as the Court deems appropriate, any and all non-exempt records responsive




                                                 8
            Case 1:19-cv-01301 Document 1 Filed 05/06/19 Page 9 of 9



          to Plaintiff’s FOIA requests and indexes justifying the withholding of any responsive

          records withheld under claim of exemption;

      (3) Enjoin Defendants from continuing to withhold any and all non-exempt records

          responsive to Plaintiff’s FOIA requests;

      (4) Award Plaintiff the costs of this proceeding, including reasonable attorneys’ fees and

          other litigation costs reasonably incurred in this action, pursuant to 5 U.S.C.

          § 552(a)(4)(E); and

      (5) Grant Plaintiff such other relief as the Court deems just and proper.



Dated: May 6, 2019                                  Respectfully submitted,

                                                    /s/ Cerissa Cafasso
                                                    Cerissa Cafasso
                                                    D.C. Bar No. 1011003
                                                    /s/ Katherine M. Anthony
                                                    Katherine M. Anthony
                                                    MA Bar No. 685150*
                                                    Pro hac vice motion to be submitted
                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005
                                                    (202) 897-3918
                                                    cerissa.cafasso@americanoversight.org
                                                    katherine.anthony@americanoversight.org

                                                    *Member of the MA bar only; practicing in the
                                                    District of Columbia under the supervision of
                                                    members of the D.C. Bar while application for
                                                    D.C. Bar membership is pending.

                                                    Counsel for Plaintiff




                                                9
